United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                           No. 03-30804                          Clerk
                        Conference Calendar



DAVID SOLAN,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; CARL CASTERLINE,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-1168
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Solan (Solan), federal prisoner #15985-018, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

in which he challenged the sentences for his convictions on one

count pursuant to 18 U.S.C. § 924(b) (transportation of firearms

and ammunition with intent to commit a felony) and ten counts

pursuant to 18 U.S.C. § 1958 (use of interstate facilities in a

murder-for-hire scheme).   Solan argues that the district court




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30804
                                 -2-

erred in using acquitted conduct and unindicted conduct to

justify making an upward departure in his sentence.

     Solan is not entitled to relief pursuant to the savings

clause because his claim is not based on a retroactively

applicable Supreme Court decision which establishes his

innocence.    Additionally, Solan’s claim was not foreclosed by

circuit law at the time of his trial, appeal, or first § 2255

motion.   See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).    In fact, Solan acknowledges that he raised the

instant claim on direct appeal and in his first § 2255 motion.

The fact that Solan was unsuccessful in his first § 2255 motion

or the inability of him to meet AEDPA’s “second or successive”

requirement does not make § 2255 inadequate or ineffective.       See

Jeffers v. Chandler, 253 F.3d 827, 829 (5th Cir. 2001).

     Solan’s argument for the expansion of § 2255's savings

clause beyond the criteria established by this court in Reyes-

Requena has already been rejected in Wesson v. U.S. Penitentiary

Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002), cert. denied,

123 S. Ct. 1374 (2003).    Solan does not raise on appeal his claim

that he is entitled to relief because he is imprisoned in

violation of the International Convention on Civil and Political

Rights.   It is therefore deemed abandoned, and this court need

not address it.    See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).
                          No. 03-30804
                               -3-

     Based on the foregoing, the district court’s dismissal of

Solan’s 28 U.S.C. § 2241 petition is AFFIRMED.